Citation Nr: 1513207	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from November 1966 to June 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in St. Louis, Missouri.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he has bilateral hearing loss that is related to hiis noise exposure as a heavy equipment mechanic in service.  He has also reported post-service occupational noise exposure, but he has explained that he used hearing protection and that the jobs were OSHA regulated.  

The Board finds that the evidence of record supports a grant of service connection for hearing loss.  First, there is evidence of a current disability.  A November 2010 VA examiner diagnosed normal to severe sensorineural hearing loss, and audiometric testing revealed a hearing loss disability hat meets the criteria under 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.303(a).   Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Thus, the remaining question is whether the Veteran's current hearing loss is related to his military noise exposure.  

There are conflicting medical opinions regarding the etiology of the Veteran's current bilateral hearing loss.  The November 2010 VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to service.  He based that opinion on the fact that there was normal hearing bilaterally at his enlistment and separation from service, there were no complaints in the service treatment records, and there was no evidence of acoustic trauma.  

On the other hand, there is an April 2013 private audiological examination report and letter which indicated that the audiologist conducted a comprehensive interview of the Veteran and review of pertinent service treatment records in conjunction with evaluation of the Veteran.  The audiologist considered the Veteran's reported history of acoustic exposure both during and after service.  She also noted that, while the Veteran's hearing appeared to be normal during service, medical literature showed that outer hair cell damage in the cochlea occurred prior to ever showing a threshold shift on an audiogram.  She opined that, based on the history provided and the results of these examinations, the Veteran's hearing loss was more likely than not related to in-service noise exposure and that it may have worsened as a civilian.  Citing to a medical journal, the audiologist indicated that noise exposure without hearing protection could cause and/or contribute to noise-induced hearing loss and acoustic trauma.  

Based on the evidence, the Board finds that the private audiologist's opinion, along with the Veteran's competent and credible assertions as to acoustic trauma in service, is sufficient to support the Veteran's contentions that his hearing loss is related to service.  The private audiologist provided a thorough and detailed rationale, cited to documented medical principles and journals, and reviewed the service treatment records.  She did indicate that the Veteran's service entrance examination report did not show any type of hearing test; however, a review of the report shows that audiometric testing was performed.  Nevertheless, the Board finds that this factor does not alter the weight given to her opinion, as both she and the VA clinician concede normal hearing during service.  There has never been any dispute that there was no preexisting hearing loss. The significance of the audiologist's opinion lies, instead, in her consideration of the Veteran's acoustic exposure during and after service and the long term effects from such exposure.  Notably, the VA examiner ignored the Veteran's lay statements of acoustic trauma during service and does not cite to any authority in support of her opinion.  Accordingly, that opinion is not significantly probative.  The Veteran, however, has provided consistent statements of in-service noise exposure, and the Board finds this evidence, along with the private audiologist's opinion, to be credible and probative.  As such, they outweigh the VA examiner's opinion.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


